Citation Nr: 1753900	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  10-06 062	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for left ankle degenerative joint disease (DJD), a residual of left tibia-fibula fracture.

2. Entitlement to a rating in excess of 10 percent for left knee DJD, a residual of left tibia-fibula fracture.

3. Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for left ankle DJD, a residual of left tibia-fibula fracture.

4. Entitlement to an effective date earlier than May 20, 1999, for the grant of service connection for left knee DJD, a residual of left tibia-fibula fracture.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Marian H. Neudel, Esq.  
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1951 to November 1951.  These matters are before the Board of Veterans' Appeal (Board) on appeal from a September 2006 rating decision of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for residuals of a left tibia-fibula fracture (implementing an August 2006 Board decision that granted service connection for a left leg disability).  In part, service connection was awarded for left ankle DJD, rated 20 percent effective May 20, 1999 and left knee DJD, rated 10 percent effective May 20, 1999.  In September 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2011 and January 2014, the Board remanded the claims for additional development.  

[In May 2017, the Veteran submitted a VA Form 21-22a that appointed an individual as his representative under 38 C.F.R. § 14.630 in a claim for special monthly compensation (SMC) benefits based on the need for regular aid and attendance (A&A) or on housebound status, allowing that individual to represent him only for that specific claim.]

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).



FINDING OF FACT

The Veteran died in November 2017, before the Board promulgated a decision on the appeals seeking increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the appeals seeking increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, a VA Report of First Notice of Death received in November 2017 indicates the Veteran died during the pendency of the appeals seeking increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating.  An obituary indicates he died in November 2017.  As there is no evidence to the contrary, the Board accepts the copy of the obituary as proof of the Veteran's death before the Board promulgated a decision on the appeals seeking increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating.

As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  These appeals on the merits have become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of these appeals or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of these appeals does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeals seeking increased ratings and earlier effective dates for left ankle DJD and left knee DJD, and the claim for a TDIU rating are dismissed.


		
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


